

August 26, 2009




Mr. Matthew M. Martin
Chief Financial Officer
American Community Properties Trust
222 Smallwood Village
St. Charles, MD 20602


Re:           Terms of Employment


Dear Matt:


First, allow me to express my appreciation for your service as the Chief
Financial Officer of American Community Properties Trust (the “Parent Company”)
and as an employee of American Rental Management Company (the “Company”).  You
have performed your duties with great skill and professionalism and we are lucky
to have you.  The purpose of this letter agreement (this “Agreement”) is to
reconfirm the terms of your position as the Chief Financial Officer of the
Parent Company and the terms of your continued employment with the Company, as
originally approved by the Board of Trustees of the Parent Company when you were
first appointed as the Chief Financial Officer of the Parent Company, and to
create certain additional incentives for you to remain as the Parent Company’s
Chief Financial Officer and as an employee of the Company.


1.  
Position and Duties.  During your continued employment with the Company, your
position with the Parent Company shall continue to be Chief Financial Officer
and you shall have such other duties, consistent with your position, as shall be
specified and designated from time to time by the Board of Trustees (the
“Board”), including the performance of services as an employee of the Company
and any other subsidiary or affiliate of the Parent Company without any
additional compensation.  You shall devote substantially all of your business
time and effort to the performance of your duties.



2.  
Base Salary.  Your annual base salary (“Annual Salary”) will continue to be
$225,000, payable semi-monthly and subject to regular deductions and
withholdings as required by law.  Your Annual Salary may be increased (but not
decreased) from time to time by an amount as may be approved by the Compensation
Committee of the Board.  Your annual base salary will not be reduced below
$225,000.



3.  
Benefits and Incentives.  You will continue to be entitled to participate in all
of the benefit plans and programs, including the Parent Company’s long-term
incentive plan, in which other senior executives of the Parent Company are
entitled to participate.  In addition, the Company will continue to pay you a
car allowance of $500.00 per month.

 
4.  
Termination; Severance.  If your position with Parent Company is terminated by
the Parent Company for any reason other than for Cause (as defined below), or if
you resign from your position with the Parent Company with Good Reason (as
defined below), then the Company will pay you a lump-sum cash payment in an
amount equal to one-half of your then current Annual Salary within 10 days after
the effective date of such termination or resignation.  As a condition to
receiving such payment, you will resign from all other positions with the Parent
Company, the Company and any of their respective subsidiaries or affiliates and
you will execute a general release of claims in form reasonably acceptable to
the Board.

 
5.  
Definitions.  The following definitions shall apply:



“Cause” shall mean:


(i)           your commission of a felony or a crime involving moral turpitude;


(ii)          your commission of any act of theft, fraud, embezzlement or
misappropriation against the Parent Company or its subsidiaries or affiliates;


(iii)          your continued failure to substantially perform your duties as
the Chief Financial Officer of the Parent Company (other than such failure
resulting from your incapacity due to physical or mental illness) or any
material violation of Parent Company policy, which failure is not remedied
within 30 calendar days after written demand for substantial performance is
delivered by the Parent Company which specifically identifies the manner in
which the Parent Company believes that you have not substantially performed your
duties or violated Parent Company policy; or


(iv)         your material breach of this Agreement.


“Good Reason” shall mean, without your express written consent, the occurrence
of any of the following circumstances unless, if correctable, such circumstances
are fully corrected within 30 days after you deliver to the Parent Company
written notice of resignation for Good Reason:
 
(i)          The assignment to you of duties materially inconsistent with your
position as Chief Financial Officer of the Parent Company, or an alteration in
the nature of your position, duties, responsibilities and authorities (other
than inadvertent actions which are promptly remedied) that is materially adverse
to you; except the foregoing shall not constitute Good Reason if occurring in
connection with the termination of your employment for Cause or as a result of
action by or with your consent;
 
(ii)           a reduction in your Annual Salary;
 



    
(iii)          a modification to or replacement of the Company’s long-term
incentive plan that results in a material reduction in the benefits to which you
would otherwise be entitled under the plan; or


(iv)          the relocation of your principal office to a location that is more
than fifty (50) miles from the Company’s current office in St. Charles,
Maryland.


6.  
Miscellaneous.

 
(i)            Integration.  This Agreement cancels and supersedes any and all
prior agreements and understandings between you and the Parent Company and/or
the Company with respect to your positions with the Parent Company and your
employment by the Company, any parent or predecessor company, and the Parent
Company’s subsidiaries.  This Agreement constitutes the entire agreement among
the parties hereto with respect to the matters herein provided, and no
modification or waiver of any provision hereof shall be effective unless in
writing and signed by the parties hereto.
 
(ii)            Successors; Transferability.  The Parent Company shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise, and whether or not the corporate existence of the Parent Company
continues) to all or substantially all of the business and/or assets of the
Parent Company to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Parent Company and the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, “Parent Company” shall mean the Parent Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise
and, in the case of an acquisition of the Parent Company in which the corporate
existence of the Parent Company continues, the ultimate parent company following
such acquisition.  Subject to the foregoing, the Parent Company may transfer and
assign this Agreement and the Parent Company’s and the Company’s rights and
obligations hereunder to another entity that is substantially comparable to the
Parent Company in its financial strength and ability to perform the Parent
Company’s and the Company’s obligations under this Agreement.  Neither this
Agreement nor the rights or obligations hereunder of the parties hereto shall be
transferable or assignable by you, except in accordance with the laws of descent
and distribution and clause (iii) below.
 
(iii)           Beneficiaries.  You shall be entitled to designate (and change,
to the extent permitted under applicable law) a beneficiary or beneficiaries to
receive any compensation or benefits provided hereunder following your death.
 
(iv)           Notices.  Whenever under this Agreement it becomes necessary to
give notice, such notice shall be in writing, signed by the party or parties
giving or making the same, and shall be served on the person or persons for whom
it is intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:
 
If to the Parent Company or the Company :

 
American Rental Management Company
222 Smallwood Village Center
St. Charles, MD 20602


With a copy to:


Daniel M. LeBey, Esquire
Hunton & Williams LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, Virginia 23219


If to you:


Matthew M. Martin
At the address on file with the Company


If the parties by mutual agreement supply each other with fax numbers or e-mail
addresses for the purposes of providing notice by facsimile or e-mail,
respectively, such notice shall also be proper notice under this Agreement.  In
the case of Federal Express or other similar overnight service, such notice or
advice shall be effective when sent, and, in the cases of certified or
registered mail, shall be effective two days after deposit into the mails by
delivery to the U.S. Post Office.


(v)           Reformation.  The invalidity of any portion of this Agreement
shall not be deemed to render the remainder of this Agreement invalid.
 
(vi)          Headings.  The headings of this Agreement are for convenience of
reference only and do not constitute a part hereof.
 
(vii)         No General Waivers.  The failure of any party at any time to
require performance by any other party of any provision hereof or to resort to
any remedy provided herein or at law or in equity shall in no way affect the
right of such party to require such performance or to resort to such remedy at
any time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions.  No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.
 
(viii)         Offsets; Withholding.  The amounts required to be paid by the
Company to you pursuant to this Agreement shall not be subject to offset other
than with respect to any amounts that are owed to the Company by you due to your
receipt of funds as a result of your fraudulent activity.  The foregoing and
other provisions of this Agreement notwithstanding, all payments to be made to
you under this Agreement by the Company will be subject to withholding to
satisfy required withholding taxes and other required deductions.
 
(ix)           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of you, your heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Parent
Company and the Company and their successors and assigns.
 
(x)            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
(xi)           Due Authority and Execution.  The execution, delivery and
performance of this Agreement have been duly authorized by the Parent Company
and the Company and this Agreement represents the valid, legal and binding
obligation of the Parent Company and the Company, enforceable against them
according to its terms.
 
IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.
 

AMERICAN COMMUNITY PROPERTIES TRUST
 


 
By:         /s/ Stephen K. Griessel     
                                                             
Name:   Stephen K. Griessel
Title:     Chief Executive Officer
 


 
AMERICAN RENTAL MANAGEMENT COMPANY
 


 
By:        /s/ Stephen K.
Griessel                                                           
Name:   Stephen K. Griessel
Title:     Chief Executive Officer
 


 
Agreed and acknowledged as of the date first shown above:
 
 
Signature:   /s/ Matthew M. Martin   
                                                                        



                    Matthew M. Martin
 
 
 
 
